UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Ave. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2015 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Investor Class Institutional Class SEMI-ANNUAL REPORT April 30, 2015 May 15, 2015 Dear Shareholder: The fiscal six-month period ended April 30, 2015 was characterized by increased volatility in the equity markets as share prices fluctuated on reports of slowing global growth as well as a precipitous decline in the price of commodities.There was no meaningful difference between returns for stocks of different market capitalizations, although growth equities as measured by theRussell 3000 Growth Index did outperform their value-oriented counterparts as measured by the Russell 3000 Value Index by a wide margin, returning 6.59% and 2.82% respectively.For the period, the Huber Capital Equity Income Fund (“Equity Income Fund”), Huber Capital Small Cap Value Fund (“Small Cap Value Fund”) and Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”) (each, a “Fund,” collectively, the “Funds”) each underperformed their respective benchmarks. Equity Income Fund Review For the fiscal six-month period ended April 30, 2015, the Equity Income Fund Investor Class and Institutional Class returned -3.13% and -2.86%, respectively, underperforming the 2.89% total return of the Russell 1000® Value Index and the 4.40% total return of the S&P 500® Index.The sector that contributed most positively to the Fund’s performance relative to the benchmark Russell 1000® Value Index was Technology, while the sectors that detracted the most from relative performance were Consumer Discretionary, Financial Services and Energy.Cash was also a detractor due to positive market performance during the period.Stocks that were most additive to relative performance were CA, Inc. (CA) (“CA”), Exxon Mobil Corporation (XOM) (“Exxon Mobil”), Eli Lilly and Company (LLY) (“Eli Lilly”) and Northrop Grumman Corporation (NOC).Stocks that detracted the most from relative performance were Ensco plc (ESV) (“Ensco”), Herbalife Ltd. (HLF) (“Herbalife”) and Carpenter Technology Corporation (CRS). The Fund was most positively impacted by our ownership in CA.CA, a firm which provides information technology management software and solutions, experienced strong share price appreciation during the period as investors bid the stock up again in anticipation of more visible topline growth after somewhat disappointing second quarter fiscal year results.An additional positive impact was our below market weight in Exxon Mobil, whose shares were down in sympathy with lower oil prices.Finally, Eli Lilly, a global pharmaceutical company, posted strong returns during the period as the company continued to manage through patent expirations in their branded drug portfolio. The Fund was negatively impacted the most by our ownership in Ensco, an offshore drilling company.Ensco’s share price declined during the period in sympathy with falling oil prices.With high quality assets, credit worthy clients and a preponderance of long-term contracts, we continue to believe the 2 company’s future free cash flow generation has the potential to result in outsized returns for shareholders.Herbalife, a direct marketer of primarily nutritional supplements, experienced share price weakness during the period as the company continued to suffer declining topline growth throughout its geographies.Despite the new Federal Trade Commission (“FTC”) investigation, it is our belief that Herbalife operates within the rules and guidelines previously provided by the FTC and other regulatory bodies.In our opinion, any further clarity from regulators, even including one that results in a significant fine, will remove a major overhang and allow the company to once again use its balance sheet to create additional shareholder value. Small Cap Value Fund Review For the fiscal six-month period ended April 30, 2015, the Small Cap Value Fund Investor Class and Institutional Class returned -4.25% and -4.05%, respectively, underperforming the 2.05% total return of the Russell 2000® Value Index benchmark and the 4.65% total return of the Russell 2000® Index.Sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 2000® Value Index were Producer Durables and Technology, while the sectors that detracted the most from relative performance were Financial Services, Energy and Consumer Discretionary.Cash was a detractor due to positive market performance during the period.Stocks that were most additive to relative performance were Nordic American Tankers Limited (NAT) (“Nordic American”), Teekay Tankers Ltd. (TNK) (“Teekay Tankers”) and Arris Group, Inc. (ARRS) (“Arris”).Stocks that detracted the most from relative performance were Ocean Rig UDW Inc. (ORIG) (“Ocean Rig”), Virtus Investment Partners, Inc. (VRTS) (“Virtus Investment Partners”) and Iconix Brand Group, Inc. (ICON) (“Iconix”). The Fund was most positively impacted by our ownership of Nordic American and Teekay Tankers, companies that participate in the seaborne oil transportation business.Both companies experienced strong share price appreciation during the period as industry fundamentals improved and falling oil prices stimulated additional demand for tanker transportation.Arris, a global leader in communications and telecom equipment, posted meaningful gains in late April when the company announced a large, very accretive acquisition of a close competitor. The Fund was negatively impacted the most by our ownership in Ocean Rig.As was the case for its larger capitalization counterpart, Ensco plc, discussed above, Ocean Rig’s share price declined during the period in sympathy with falling oil prices.With high quality assets, credit worthy clients and a high percentage of its fleet contracted out for longer term periods, we continue to believe the company’s future free cash flow generation has the potential to result in outsized returns for shareholders.Virtus Investment Partners, an asset management company, experienced meaningful share price weakness during the period as 3 several of its funds experienced large outflows after the funds’ sub-adviser admitted wrong-doing, settling a Securities and Exchange Commission investigation.A thorough review of the company’s fundamentals led to a new, lower level of earnings power and estimate of fair value.In our opinion, still attractive from an investment standpoint, Virtus Investment Partners’ weight in the Fund was adjusted to reflect its revised prospects.Iconix’s share price experienced weakness after reporting a disappointing first quarter which relied heavily on one-time gains.Having recognized the growing impact of these gains on revenue growth, we trimmed the position in anticipation of a sell-off when this information became recognized by the broader market.Our fundamental view of the company had not changed and, although we missed the bottom, we rebuilt our position at a discount to where we had sold it. Diversified Large Cap Value Fund Review For the fiscal six-month period ended April 30, 2015, the Diversified Large Cap Value Fund Investor Class and Institutional Class returned -2.63% and -2.30%, respectively, underperforming the 2.89% total return of the Russell 1000® Value Index and the 4.40% total return of the broader S&P 500® Index.The sector that contributed most positively to the Fund’s performance relative to the benchmark Russell 1000® Value Index was Technology, while the sectors that detracted the most from relative performance were Energy, Financial Services and Consumer Discretionary.Cash was a detractor due to positive market performance during the period.Stocks that were most additive to relative performance were Exxon Mobil Corporation (XOM), (“Exxon Mobil”) CA, Inc. (CA) (“CA”), Northrop Grumman Corporation (NOC) (“Northrop Grumman”) and Eli Lilly and Company (LLY) (“Eli Lilly”).Stocks that detracted the most from relative performance were Ensco plc (ESV) (“Ensco”), Herbalife Ltd. (HLF) (“Herbalife”) and Alcoa Inc. (AA) (“Alcoa”). The Fund’s largest positive contributors, Exxon Mobil, CA, Northrop Grumman and Eli Lilly, were previously discussed in the Equity Income Fund Review section of this letter, as were its largest detractors, Ensco and Herbalife.Please refer to that section for more detail.Alcoa, a company engaged in lightweight metals engineering and manufacturing, experienced share price weakness following lower than expected guidance for calendar year 2015.With a cost advantage relative to other producers (the company owns its own bauxite mines as well as stranded electricity generating assets) and a strong balance sheet, Alcoa should benefit disproportionally from a normalization in alumina and aluminum prices. Outlook Although volatile, equity markets provided positive returns for the six month period ending April 30, 2015 despite mixed economic data and steep declines in energy and commodity prices.As value investors, short-term corrections in 4 response to such “noise” can often provide attractive value opportunities and/or opportunistic entry points for securities in which we’ve been looking to invest. Momentum-based trends observed in the previous calendar year and exacerbated by a shift in assets from active to passive management seemed to abate during the month of April, resulting in positive performance across a broad swath of sectors and amongst securities with attractive valuation characteristics.We continue to believe that our process is sound and that our team has done solid work.And, while it can sometimes seem a long way off, it remains our view that reversion is a real economic phenomenon and that a company’s stock price will ultimately revert to reflect better business prospects or operational improvement. As a 100% bottom-up investment manager, we have no macroeconomic overlay in the portfolio construction process.As such, we strive to maintain neutrality with respect to the weight of important factors in the macro-economy.As benchmark sector weights may be distorted over shorter time periods due to asset flows and, in our view, the misclassification of certain securities, we may at certain times appear over or underweight relative to the sector weights of the Funds’ corresponding benchmarks.Currently, the Equity Income Fund is overweight Consumer Discretionary, Materials & Processing, Producer Durables and Technology, and underweight Consumer Staples, Energy, Financial Services, Health Care and Utilities.The Small Cap Value Fund is overweight Consumer Discretionary, Energy, Producer Durables and Materials & Processing, and underweight Consumer Staples, Financial Services, Health Care, Technology and Utilities.The Diversified Large Cap Value Fund is overweight Consumer Discretionary, Consumer Staples, Materials & Processing, Producer Durables and Technology, and underweight Energy, Financial Services, Health Care and Utilities. Thank you for your support and for entrusting us with your investment dollars.We continue to work hard to earn your trust and aim to meet your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The risks are greater for investments in emerging markets.Additionally, the Funds are subject to sector emphasis risk meaning that companies in the same or related businesses may comprise a significant portion of a Fund’s portfolio and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of a portfolio.Investments in Initial Public Offerings (“IPO”) carry additional risk such as market and liquidity risk and can fluctuate considerably.When a Fund’s asset 5 base is small, the impact of IPOs on the Fund’s performance could be magnified.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete Fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management, LLC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation.It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe. It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 3000 Growth Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad growth market. The Russell 3000® Value Index measures the performance of the broad value segment of U.S. equity value universe. It includes those Russell 3000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 3000 Value Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad value market. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index.The Funds’ returns may not correlate with the returns of their benchmark indexes. Free Cash Flow is cash flow from operations less maintenance capital expenditures.It is the cash flow, after required reinvestment in the business to sustain existing operations that can be used for expansion, dividends, acquisitions, and share buybacks amongst other uses. Diversification does not assure a profit, nor does it protect against a loss in a declining market. 6 Huber Funds EXPENSE EXAMPLE – April 30, 2015 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Huber Capital Equity Income Fund, the Huber Capital Small Cap Value Fund and the Huber Capital Diversified Large Cap Value FundExamples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/14 – 4/30/15). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”), the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), and the Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund, 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund and 1.25% for Investor Class shares and 0.75% for Institutional Class shares of the Diversified Large Cap Value Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% 7 Huber Funds EXPENSE EXAMPLE – April 30, 2015 (Unaudited), Continued hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Investor Class Actual $ 968.70 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Institutional Class Actual $ 971.40 Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Investor Class Actual $ 957.50 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.75% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 Huber Funds EXPENSE EXAMPLE – April 30, 2015 (Unaudited), Continued Small Cap Value Fund, Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Institutional Class Actual $ 959.50 Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Diversified Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Investor Class Actual $ 973.70 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.20% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/14 4/30/15 11/1/14 – 4/30/15* Institutional Class Actual $ 977.00 Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2015 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 10 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2015 (Unaudited), Continued HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Percentages represent market value as a percentage of total investments. 11 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited) Shares COMMON STOCKS - 98.86% Value Advertising Agencies - 1.91% Aimia, Inc. (a) $ Aerospace & Defense - 2.64% Northrop Grumman Corp. Air Transport - 0.97% FedEx Corp. Aluminum - 3.24% Alcoa Inc. Banks: Diversified - 0.98% SunTrust Banks, Inc. Chemicals: Diversified - 0.98% BASF SE - ADR Computer Services, Software & Systems - 7.76% CA Inc. Microsoft Corp. Computer Technology - 1.38% Hewlett Packard Co. Consumer Lending - 3.27% Ally Financial, Inc. (b) Enova International, Inc. (b) Diversified Financial Services - 11.47% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.64% Wal-Mart Stores, Inc. Electronic Components - 0.92% TE Connectivity Ltd. Engineering & Contracting Services - 5.97% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 12 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Foods - 5.98% ConAgra Foods, Inc. $ Herbalife Ltd. (b) Tyson Foods, Inc. - Class A Homebuilding - 1.40% Lennar Corp. - Class B Household Equipment & Products - 1.66% Tupperware Brands Corp. Insurance: Life - 7.41% CNO Financial Group, Inc. Insurance: Multi-Line - 3.63% American International Group, Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.61% XL Group plc Offshore Drilling & Other Services - 5.19% Ensco plc - Class A (a) Oil: Crude Producers - 0.72% Chesapeake Energy Corp. Oil: Integrated - 1.82% BP plc - ADR Royal Dutch Shell Plc - Class A - ADR Pharmaceuticals - 12.29% Actavis plc (a)(b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Shipping - 3.21% Euronav SA (a)(b) Golar LNG Partners LP (a) The accompanying notes are an integral part of these financial statements. 13 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Specialty Retail - 0.92% Home Depot, Inc. $ Steel - 4.27% Carpenter Technology Corp. Tobacco - 2.40% Philip Morris International, Inc. Utilities: Electrical - 4.22% Entergy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $102,731,311) SHORT-TERM INVESTMENTS - 1.04% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,179,993) TOTAL INVESTMENTS IN SECURITIES (Cost $103,911,304) - 99.90% Other Assets in Excess of Liabilities - 0.10% NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2015. The accompanying notes are an integral part of these financial statements. 14 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited) Shares COMMON STOCKS - 99.58% Value Advertising Agencies - 1.93% Aimia, Inc. (a) $ Aerospace & Defense - 0.95% Kratos Defense & Security Solutions, Inc. (b) Aluminum - 2.68% Kaiser Aluminum Corp. Asset Management & Custodian - 6.28% OM Asset Management PLC Uranium Participation Corp. (a)(b) Virtus Investment Partners, Inc. Banks: Diversified - 7.76% First Citizens BancShares, Inc. - Class A First Horizon National Corp. Park Sterling Corp. Chemicals: Specialty - 4.62% Innospec, Inc. Commercial Vehicles & Parts - 0.91% Miller Industries, Inc. Computer Services, Software & Systems - 2.72% Science Applications International Corp. Consumer Lending - 4.69% Cash America International, Inc. Enova International, Inc. (b) EZCORP, Inc. - Class A (b) Nelnet, Inc. - Class A Containers & Packaging - 0.51% UFP Technologies, Inc. (b) Diversified Manufacturing Operations - 2.98% A. M. Castle & Co. (b) Harsco Corp. The accompanying notes are an integral part of these financial statements. 15 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Engineering & Contracting Services - 6.38% Argan, Inc. $ KBR, Inc. Equity REIT - Timber - 0.18% CatchMark Timber Trust, Inc. - Class A Health Care Facilities - 1.49% Tenet Healthcare Corp. (b) Homebuilding - 2.75% Lennar Corp. - Class B William Lyon Homes - Class A (b) Household Equipment & Products - 3.25% Tupperware Brands Corp. Insurance: Life - 8.44% CNO Financial Group, Inc. Health Insurance Innovations, Inc. - Class A (b) Insurance: Multi-Line - 1.18% Voya Financial, Inc. Leisure Time - 1.00% Callaway Golf Co. Machinery: Agricultural - 0.34% Titan Machinery, Inc. (b) Office Supplies Equipment - 1.94% Lexmark International, Inc. - Class A Offshore Drilling & Other Services - 2.84% Ocean Rig UDW, Inc. (a) Oil: Crude Producers - 0.98% Energy XXI Ltd. Oil Well Equipment & Services - 0.01% Cal Dive International, Inc. (b) The accompanying notes are an integral part of these financial statements. 16 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Paper - 2.40% Kapstone Paper and Packaging Corp. $ Mercer International, Inc. (b) Real Estate Investment Trusts (REITs) - 7.14% Government Properties Income Trust Granite Real Estate Investment Trust (a) Restaurants - 2.01% Boston Pizza Royalties Income Fund (a) Pizza Pizza Royalty Corp. (a) Shipping - 6.96% Nordic American Tankers Ltd. Teekay Tankers Ltd. - Class A Steel - 4.46% Carpenter Technology Corp. Telecommunications Equipment - 4.53% Arris Group, Inc. (b) Textiles, Apparel & Shoes - 2.04% Iconix Brand Group, Inc. (b) Utilities: Electrical - 3.23% Great Plains Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $251,099,951) The accompanying notes are an integral part of these financial statements. 17 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 0.45% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) $ First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,228,974) TOTAL INVESTMENTS IN SECURITIES (Cost $252,328,925) - 100.03% Liabilities in Excess of Other Assets - (0.03)% ) NET ASSETS - 100.00% $ (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2015. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited) Shares COMMON STOCKS - 97.33% Value Advertising Agencies - 1.21% Aimia, Inc. (a) $ Aerospace & Defense - 2.74% Northrop Grumman Corp. Air Transport - 0.93% FedEx Corp. Aluminum - 3.56% Alcoa Inc. Banks: Diversified - 1.08% SunTrust Banks, Inc. Beverage: Soft Drinks - 0.50% Coca-Cola Co. Chemicals: Diversified - 1.19% BASF SE - ADR Computer Services, Software & Systems - 9.01% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 0.77% Hewlett Packard Co. Consumer Lending - 2.19% Ally Financial, Inc. (b) Enova International, Inc. (b) Diversified Financial Services - 10.48% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.81% Wal-Mart Stores, Inc. Electronic Components - 1.09% TE Connectivity Ltd. The accompanying notes are an integral part of these financial statements. 19 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Engineering & Contracting Services - 6.17% Fluor Corp. $ KBR, Inc. Financial Data & Systems - 0.18% Mastercard, Inc. - Class A Foods - 6.26% ConAgra Foods, Inc. Herbalife Ltd. (b) Tyson Foods, Inc. - Class A Homebuilding - 0.99% Lennar Corp. - Class B Household Equipment & Products - 2.01% Tupperware Brands Corp. Insurance: Life - 7.35% CNO Financial Group, Inc. Insurance: Multi-Line - 2.31% American International Group, Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.20% XL Group plc Offshore Drilling & Other Services - 4.88% Ensco plc - Class A (a) Oil: Crude Producers - 1.60% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 2.09% BP plc - ADR Royal Dutch Shell Plc - Class A - ADR The accompanying notes are an integral part of these financial statements. 20 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares Value Pharmaceuticals - 12.53% Actavis plc (a)(b) $ Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Scientific Instruments: Control & Filter - 0.40% Flowserve Corp. Shipping - 1.93% Euronav SA (a)(b) Golar LNG Partners LP (a) Specialty Retail - 0.15% Home Depot, Inc. Steel - 2.25% Carpenter Technology Corp. Tobacco - 3.54% Philip Morris International, Inc. Utilities: Electrical - 4.87% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 1.06% Verizon Communications, Inc. Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $6,894,768) The accompanying notes are an integral part of these financial statements. 21 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 2.82% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) $ First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $206,411) TOTAL INVESTMENTS IN SECURITIES (Cost $7,101,179) - 100.15% Liabilities in Excess of Other Assets - (0.15)% ) NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2015. The accompanying notes are an integral part of these financial statements. 22 (This Page Intentionally Left Blank.) 23 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2015 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund ASSETS Investments in securities, at value: (identified cost $103,911,304, $252,328,925, and $7,101,179, respectively) $ $ $ Cash — — Receivables Fund shares sold — Investment securities sold Dividends and interest Dividend tax reclaim Due from Adviser (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables Fund shares purchased — Investment securities purchased — — Advisory fees — 12b-1 fees Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Shareholder servicing fees Transfer agent fees and expenses Accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 24 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2015 (Unaudited), Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ Institutional Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments and foreign currency ) Net unrealized appreciation on investments and foreign currency Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 25 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2015 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $22,593, $75,821, and $870, respectively) $ $ $ Interest 36 11 Total investment income Expenses Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Distribution fees - Investor Class (Note 7) Registration fees Shareholder servicing fees - Investor Class (Note 6) Custody fees (Note 4) Audit fees Trustee fees Reports to shareholders Chief Compliance Officer fee (Note 4) Legal fees Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income The accompanying notes are an integral part of these financial statements. 26 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2015 (Unaudited), Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain/(loss) on: Investments $ $ $ ) Foreign currency ) ) 2 Capital gain distributions from regulated investment companies 66 Net change in unrealized depreciation on: Investments ) ) ) Foreign currency — — Net realized and unrealized loss on investments ) ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 27 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) Foreign currency ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/ (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class — ) Institutional Class — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 28 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ Institutional Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 29 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments: Non-affiliates Affiliates — Foreign currency ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on: Investments ) ) Foreign currency ) Net decrease in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — — Institutional Class ) — From net realized gain on investments Investor Class ) — Institutional Class ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income/(loss) at end of period $ $ The accompanying notes are an integral part of these financial statements. 30 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net decrease ) $ ) ) $ ) ** Net of redemption fees of $ $ Institutional Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 31 Huber Capital Diversified Large Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) ) Foreign currency 2 (6 ) Capital gain distributions from regulated investment companies 66 2 Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 32 Huber Capital Diversified Large Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Six Months Ended Year Ended April 30, 2015 (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed (1 ) ) — — Net increase $ $ The accompanying notes are an integral part of these financial statements. 33 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — ) — Total distributions ) Redemption fees retained ^+ ^ ^+ ^+ — — Net asset value, end of period $ Total return %)‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % After advisory fee waiver and expense reimbursement %† % Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %† % % %) %) %) After advisory fee waiver and expense reimbursement %† % Portfolio turnover rate %‡ % + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 34 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class October 25, 2011* Six Months Ended through April 30, 2015 Year Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ + Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments — ) — — — Total distributions ) — Redemption fees retained ^+ ^+ ^+ ^+ — Net asset value, end of period $ Total return %)‡ % % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % % % %† After advisory fee waiver and expense reimbursement %† % % % %† Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %† % % %) %)† After advisory fee waiver and expense reimbursement %† % % % %)† Portfolio turnover rate %‡ % % % %# * Commencement of operations. + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Portfolio turnover rate calculated for the period ended October 31, 2011. The accompanying notes are an integral part of these financial statements. 35 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss)^ ) Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income — — ) — ) ) From net realized gain on investments ) — )+ — — — Total distributions ) — ) — ) ) Redemption fees retained ^+ ^+ ^+ ^+ ^+ ^+ Net asset value, end of period $ Total return %)‡ %) % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % After advisory fee waiver and expense reimbursement %† % % % %# % Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %)† %) %) %) %) %) After advisory fee waiver and expense reimbursement %† %) %) %) %) % Portfolio turnover rate %‡ % + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Effective October 25, 2011, the Adviser has reduced the expense cap to 1.85%. The accompanying notes are an integral part of these financial statements. 36 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class October 25, 2011* Six Months Ended through April 30, 2015 Year Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ + Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income ) — ) — — From net realized gain on investments ) — )+ — — Total distributions ) — ) — — Redemption fees retained ^+ ^+ ^+ ^+ — Net asset value, end of period $ Total return %)‡ %) % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % % % %† After advisory fee waiver and expense reimbursement %† % % % %† Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %† % %) %) %† After advisory fee waiver and expense reimbursement %† % % % %† Portfolio turnover rate %‡ % % % %# * Commencement of operations. + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Portfolio turnover rate calculated for the period ended October 31, 2011. The accompanying notes are an integral part of these financial statements. 37 Huber Capital Diversified Large Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months December 31, Ended Year 2012* April 30, Ended through October 31, October 31, (Unaudited) Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments ) ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return %)‡ % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ 89 Ratio of expenses to average net assets: Before expense reimbursement %† % %† After expense reimbursement %† % %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† %) %)† After expense reimbursement %† % %† Portfolio turnover rate %‡ % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 38 Huber Capital Diversified Large Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class Six Months December 31, Ended Year 2012* April 30, Ended through October 31, October 31, (Unaudited) Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments ) ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return %)‡ % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement %† % %† After expense reimbursement %† % %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† %) %)† After expense reimbursement %† % %† Portfolio turnover rate %‡ % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 39 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited) NOTE 1 – ORGANIZATION The Huber Capital Equity Income Fund, the Huber Capital Small Cap Value Fund and the Huber Capital Diversified Large Cap Value Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The Funds follow the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies.” Each of the Funds has separate assets and liabilities and differing investment objectives.The investment objective of the Huber Capital Equity Income Fund (the “Equity Income Fund”) is current income and capital appreciation.The investment objective of the Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) and the Huber Capital Diversified Large Cap Value Fund (the “Diversified Large Cap Value Fund”) is capital appreciation. The Investor Class of the Equity Income Fund and the Small Cap Value Fund commenced operations on June 29, 2007.As of October 25, 2011, the former Institutional shares were re-designated as Investor Class shares.The Equity Income Fund and the Small Cap Value Funds’ Institutional Classes subsequently commenced operations on October 25, 2011. The Diversified Large Cap Value Fund commenced operation on December 31, 2012. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders.Therefore, no provision for Federal income taxes has been recorded. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2012 – 2014, or expected to be taken in the Funds’ 2015 tax 40 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), Continued returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. The Funds distribute substantially all net investment income, if any, annually and net realized capital gains, if any, annually. The amount and character of income and net realized gains to be distributed are determined in accordance with Federal income tax rules and regulations which may differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operation during the reporting period.Actual results could differ from those estimates. 41 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), Continued F. Redemption Fees:The Funds charge a 1.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Funds and accounted for as an addition to paid-in capital. G. REITs: The Funds have made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Funds intend to include the gross dividends from such REITs in their annual distributions to its shareholders and, accordingly, a portion of the Funds’ distributions may also be designated as a return of capital. H. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by a Fund.Illiquid securities may be valued under methods approved by the Funds’ Board of Trustees as reflecting fair value.Each Fund intends to invest no more than 15% of its net assets in illiquid securities.At April 30, 2015, the Funds did not hold any illiquid securities. I. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of April 30, 2015, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speed, credit risk, yield curves, default rates, and similar data. 42 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), Continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity Securities – The Funds’ investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by a recognized independent pricing agent.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities – Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are 43 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), Continued subsequently reviewed and ratified by the Board.Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2015: Equity Income Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
